Citation Nr: 0110605	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Peter A. Benz, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  He died in June 1998, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which denied service 
connection for the cause of the veteran's death (one basis 
for dependency and indemnity compensation (DIC)).  A personal 
hearing was held before an RO hearing officer in April 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The veteran served on active duty in the Army from January 
1952 to December 1953.  During his lifetime he had no 
established service-connected disability.  A chronic lung 
disorder, including chronic obstructive pulmonary disease, 
was first noted many years after service, and lung cancer was 
first diagnosed shortly before the veteran's death.   His 
death certificate shows that he died in June 1998 of 
respiratory failure, due to or as a consequence of brain 
metastasis, due to or as a consequence of carcinoma of the 
lung.  

The appellant essentially asserts that the veteran's fatal 
lung cancer was caused by exposure to asbestos during service 
(allegedly from wearing asbestos mittens while working with 
artillery and from brake linings while working in the motor 
pool).  The file also contains records detailing the 
veteran's civilian asbestos exposure in the construction 
industry, etc.  There are also records describing a history 
of heavy cigarette smoking since before service.  

The appellant has submitted medical opinions in support of 
her claim.  

By a letter dated in February 1998, a private physician, M. 
G. Moore, M.D., indicated that the veteran was diagnosed with 
carcinoma of the lung, and that he had a prior history of 
asbestos exposure.  She stated, ". . . it has been shown 
that asbestos exposure will increase the risk of a patient 
developing lung cancer.  He is also a smoker.  There is some 
evidence that combined risk factors will also increase the 
risk of lung cancer."

By a letter dated in July 1998, a private physician, S. H. 
Dikman, M.D., indicated that he reviewed the veteran's 
medical records and pathology material.  He noted that the 
veteran's reported history showed that he was exposed to 
asbestos both during and after service, and that he smoked 
cigarettes for over 50 years.  He stated, "It is my opinion, 
with a reasonable degree of medical certainty, that 
occupational exposure to asbestos and cigarette smoking were 
significant contributing factors in the development of the 
lung carcinoma in [the veteran]."  [According to a January 
2001 letter by the appellant's attorney, this medical opinion 
from Dr. Dikman was obtained for claims against private 
employers where the veteran worked and was exposed to 
asbestos.]

By a letter dated in August 2000, Dr. Dikman noted that he 
reviewed the veteran's history of asbestos exposure during 
service.  He stated, "It is my opinion, with a reasonable 
degree of medical certainty, that all asbestos exposure 
including occupational as well as those while in the Armed 
Forces, were significant contributing factors in the 
development of the lung carcinoma in [the veteran]." 
[According to a January 2001 letter by the appellant's 
attorney, this medical opinion was solicited from Dr. Dikman 
in support of the present VA claim.]

The Board notes that other than the appellant's statements, 
and the lifetime statements of the veteran including his 
self-reported history which is summarized in medical records, 
there is no independent evidence associated with the file 
demonstrating that he was exposed to asbestos material while 
in service.  See Dyment v. West, 13 Vet. App. 141 (1999).  

In the judgment of the Board, as part of the duty to assist 
the claimant, she should be given an opportunity to submit 
independent evidence that the veteran was exposed to asbestos 
in service, and the nature and duration of any such exposure.  
Additionally, any other relevant post-service medical records 
should be obtained.  A VA medial opinion is also warranted on 
the issue of service connection for the cause of the 
veteran's death.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should give the appellant an 
opportunity to submit any independent 
evidence that the veteran was exposed to 
asbestos in service, and the nature and 
duration of any such exposure.  

2.  The RO should ask the appellant to 
identify (names, addresses, dates) all 
medical providers who treated the veteran 
after service for any type of lung 
condition.  The RO should then obtain 
copies of the related medical records.  

3.  The RO should thereafter forward the 
claims file to a VA oncologist for review 
of the records and for a medical opinion 
on the issue of service connection for 
the cause of the veteran's death.  Based 
on the historical records and medical 
principles, the VA doctor should provide 
a medical opinion, with full rationale, 
as to the etiology of the veteran's fatal 
lung cancer, including the likelihood 
that it was caused by alleged asbestos 
exposure in service (versus civilian 
asbestos exposure or other causes).  

4.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the claim for service 
connection for the cause of the veteran's 
death.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any subsequent 
regulations and VA and court instructions 
on the subject.

5.  After ensuring that the above actions 
have been completed, the RO should review 
the claim for service connection for the 
cause of the veteran's death.  If the 
claim is denied, the appellant and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




